--------------------------------------------------------------------------------

Exhibit 10.1
 
THIRD AMENDED AND RESTATED
RESERVE ACCOUNT AGREEMENT


           THIS Third Amended and Restated Reserve Account Agreement (this
“Third Amended Agreement”) is dated as of March 23, 2016 and amends and restates
the Second Amended and Restated Reserved Account Agreement dated as of September
28, 2015, which amended and restated the Amended and Restated Reserve Account
Agreement dated as of November 14, 2014, which amended and restated the Reserve
Account Agreement dated March 31, 2014, each by and among Celadon Group, Inc.
and Quality Equipment Leasing, LLC (hereinafter, collectively, “Seller”), and
Element Financial Corp. (“Element”). The effective date of this Third Amended
Agreement shall be as of March 31, 2014 (the “Effective Date”).


WITNESSETH:


           WHEREAS, Seller is a provider of transportation and logistics
services, and in the ordinary course of Seller’s business, Seller, as lessor or
lender, enters into lease and finance agreements (each such agreement, a
“Vehicle Transaction,” and collectively, “Vehicle Transactions”) with
independent owners-operators and business fleets, as lessees or borrowers
(collectively and respectively, “Independent Contractors” or “Fleets” (or
generically, in either case, “Obligors”), and each, individually and
respectively, an “Independent Contractor” or “Fleet” (or generically, in either
case, an “Obligor”)) for the lease and/or financing and operation of certain
delivery vehicles (“Delivery Vehicles”) used, in the case of Independent
Contractors, to provide distribution services to third-party corporate sponsors
and used by Fleets (“Fleet Vehicles,” and together with Delivery Vehicles
referred to individually and generically, as a “Vehicle,” and collectively, as
“Vehicles”);


           WHEREAS, Seller and Element entered into a certain Portfolio Purchase
and Sale Agreement dated March 31, 2014 (the “Purchase Agreement”), pursuant to
which Seller sold and conveyed to Element all of Seller’s right, title, and
interest in and to certain unexpired Vehicle Transactions for Delivery Vehicles
by and between Seller and Independent Contractors executed prior to the
Effective Date (each such Vehicle Transaction a “Current Transaction,” and
collectively, “Current Transaction”), as more fully set forth in the Purchase
Agreement;


           WHEREAS, on November 14, 2014, Seller and Element entered into a
certain Amended and Restated Program Agreement (the “Amended Program Agreement”)
and an Amended and Restated Fleet Program Agreement (the “Amended Fleet Program
Agreement,” together with the Amended Program Agreement, the “Amended Program
Agreements”), pursuant to which Seller has referred, and will to continue to
refer, to Element, Obligors requiring financing or leasing of Vehicles, and,
subject to the terms and conditions of the Amended Program Agreements, Element
will continue to enter into Vehicle Transactions with such Obligors (each such
lease and/or financing, a “Future Transaction” and, together with the Current
Transactions, collectively, “Transactions,” and each, individually, a
“Transaction”);


           WHEREAS, contemporaneously herewith, in connection with the Purchase
Agreement and the Amended Program Agreements, Seller and Element have entered
into a Third Amended and Restated Service Agreement (the "Third Amended Service
Agreement”), pursuant to which Seller agreed to service Transactions upon the
terms and conditions set forth therein;
 
 
1

--------------------------------------------------------------------------------

 


           WHEREAS, all references in the Purchase Agreement and Amended Program
Agreements to the Reserve Account Agreement, Amended Reserve Account Agreement
or Second Amended Reserved Account Agreement shall henceforth be deemed to refer
to this Third Amended Agreement, and


           WHEREAS, Seller and Element have established a Reserve Account (as
defined herein) for Element’s benefit, which Reserve Account will be held to
collateralize and provide recourse for potential future credit and asset losses
experienced under Current Transactions contemplated by the Purchase Agreement
and under Future Transactions contemplated by the Amended Program Agreements,
upon the terms and conditions set forth in this Agreement.


           NOW, THEREFORE, in consideration of the mutual promises herein
provided, and other valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, and intending to be legally bound, the parties to this
Third Amended Agreement hereby agree as follows:


AGREEMENT:


ARTICLE I. Creation and Funding of Reserve Account


           1.1      (a)           As set forth in the Purchase Agreement, Seller
has established a loss pool or reserve account on Seller’s balance sheet (such
loss pool or reserve account is hereinafter defined as, the “Reserve Account”)
in the initial amount of ten percent (10%) of the Purchase Price, as defined in
the Purchase Agreement, paid to Seller by Element (the “Initial Reserve
Deposit”).


                      (b)           Pursuant to the Amended Program Agreements,
upon the execution and delivery of any Future Transaction, an amount equal to
(i) 10% for Transactions originated pursuant to the Amended and Restated Program
Agreement, and (ii) between 5% and 10% for Transactions originated pursuant to
the Amended and Restated Fleet Program Agreement, of the lessor’s capitalized
cost under such Future Transaction, as reasonably determined by Element (without
regard to any discounts in connection with the purchase of the equipment, each
such amount, a “Future Reserve Deposit,” together with the Initial Reserve
Deposit, the “Reserve Deposits”), shall be added to the Reserve Account. Seller
acknowledges and agrees that no payment shall be made to, and no funds shall be
deposited with, Seller with respect to any Future Reserve deposit (such
additions being only book accounting entries on Seller’s balance sheet). As used
herein, the “Reserve Balance” at any time shall be the sum of the Initial
Reserve Deposit plus each Future Reserve Deposit minus any Debits.


           1.2.           Seller shall administer the Reserve Account upon the
terms and conditions set forth in this Third Amended Agreement. The parties
acknowledge that the Reserve Account is created pursuant to this Third Amended
Agreement to establish and determine Seller’s recourse liability to Element for
Element’s credit and asset losses under the Purchase Agreement and reserves for
credit and asset losses with respect to the Future Transactions, as more fully
described herein. Seller shall keep a detailed accounting of all Debits and
credits as well as potential debits (cashflows having accrued, that will occur
upon the expiration or termination of a Transaction) to the Reserve Account and
shall make available to Element an accounting of such Reserve Balance on a
monthly basis, or as otherwise agreed to by the parties. Though Debits and
credits are made against, or to, the Reserve Balance on a
Transaction-by-Transaction basis upon expiration or earlier termination of a
Transaction (as set forth in Section 2.2 hereof), reconciliation of the Reserve
Account shall occur on a Transaction pool basis by Vintage (as defined in
Section 2.6 hereof). The total amount of the Reserve Balance credited to the
Reserve Account at any time is part of the calculation of Seller’s recourse
liability for potential payments that may become due to Element pursuant to the
Purchase Agreement and the Amended Program Agreements and is not intended to be
a pre-funded cash reserve. Except as expressly provided herein, Seller is not
required to set aside or segregate any funds or other assets, including, without
limitation any portion of the Purchase Price, to pre-fund or otherwise secure
the Reserve Account.
 
 
2

--------------------------------------------------------------------------------

 
 
           1.3           The Reserve Account shall be held as security on the
terms and subject to the provisions set forth herein for the benefit of the
Transactions acquired through the Purchase Agreement and originated pursuant to
the Amended Program Agreements. The undersigned agree that any losses
experienced by Element with respect to the Transactions exceeding the Reserve
Account shall be Element’s sole responsibility, as set forth in the Purchase
Agreement and the Amended Program Agreements. The determination of such losses,
if any, shall be made on a pool basis by Vintage upon the expiration or
termination of the last Transaction within such Vintage. Notwithstanding any
other term of this Third Amended Agreement, the Purchase Agreement or the
Amended Program Agreements, the undersigned agree that Seller’s ultimate
liability under the Transactions, after giving effect to the terms of this
Section 1.3, shall not exceed the amount in the Reserve Account. The undersigned
further agree that nothing herein shall interfere with Seller’s (as Servicer
under the Third Amended Service Agreement) obligation to make Perfect Pay (as
defined in the Third Amended Service Agreement) and make payments of Covered
Expenses (as herein defined), and Seller shall make all payments required to be
made by Seller (as Servicer) under the Third Amended Service Agreement. Because
the ultimate liability of Seller to Element with respect to the Transactions is
limited to the amount of the Reserve Account, and Seller may advance funds in
excess of such amount to make Perfect Pay and pay for Covered Expensed pursuant
to its obligations under the Third Amended Service Agreement, Element may, upon
expiration or termination the final Transaction in a Vintage, have a repayment
obligation to Seller for Seller’s cash advances in excess of its Reserve Account
limitation (the “Repayment Obligation”). The Repayment Obligation arises to the
extent that Seller (as Servicer):  (a) makes payments as required pursuant to
the Third Amended Service Agreement that are in excess of the Actual Collections
(as defined in the Third Amended Service Agreement) with respect to a
Transaction(s) (the “Servicer Excess Advances”), (b) the aggregate Servicer
Excess Advances with respect to all Transactions in a Vintage (as defined in
Section 2.6 hereof) exceed the amount in the Reserve Account allocable to such
Vintage (the “Seller Excess Payments”), and (c) the Proceeds of the disposition
of the Vehicles within such Vintage are insufficient for Seller to recoup the
Seller Excess Payments (the Seller Excess Payments not so recouped being, the
“Unrecouped Amount”), then Element, upon final settlement of all Transactions in
that Vintage, will pay the Unrecouped Amount to Seller.  For purposes of
paragraph (c) or this Section 1.3, “Proceeds” of the disposition of any Vehicle
excludes the excess of the sum of the sales proceeds for such Vehicle together
with any Security Deposit Accruals (as defined in the Third Amended Service
Agreement) attributable to such Vehicle over the aggregate of such Vehicle’s
then Current NBV (as defined in Section 2(c)(ii) of the Third Amended Service
Agreement), the Net Shortfall (as defined in the Third Amended Service
Agreement) attributable to such Vehicle and the approved Covered Expenses
attributable to such Vehicle.
 
 
3

--------------------------------------------------------------------------------

 
 
           1.4           If any one or more of the following events occurs and
continues ten (10) days after receipt of notice of the occurrence of said event
from Element, then Seller shall, without any further notice or demand from
Element, fund an amount equal to the Reserve Balance multiplied by the
appropriate percentage listed below into an escrow account for the benefit of
Element and shall execute and deliver to Element any agreements, documents,
and/or instruments required by Element to perfect Element’s lien on and security
interest in such escrow account:


                      (a)           a change in control of either entity
comprising Seller, if the Element, in its sole discretion, determines that such
event: (i) causes the “risk rating” that Element assigns to either entity
comprising Seller to fall below a 5.00, or if the entity acquiring control of
either entity comprising Seller, if rated, is rated BB+ by S&P or Ba 1 by
Moody’s or lower; in which case the applicable percentage is 25%, (ii) causes
the “risk rating” of either such entity to fall below a 5.33, or if the entity
acquiring control of either entity comprising Seller, if rated, is rated BB by
S&P or Ba2 by Moody’s or lower; in which case the applicable percentage is 50%,
or (iii) causes the “risk rating” of either such entity to fall below a 6, or if
the entity acquiring control of either entity comprising Seller, if rated, is
rated B by S&P or B2 by Moody’s or lower; in which case the applicable
percentage is 100%.


                      (b)           the downgrading of the credit rating of
either entity comprising Seller, if it or its debt is rated downward, by: (i)
one notch (i.e., BB to BB-), in which case the applicable percentage is 25%,
(ii) two notches (i.e., BB to B+), in which case the applicable percentage is
50%, or (iii) three notches (i.e., BB to B+, in which case the applicable
percentage is 100%;


                      (c)           if Element in sole discretion determines
that all actual draws or Debits and potential draws or debits with respect to
outstanding Transactions equal or exceed: (i) 50% of the Reserve Balance, in
which case the applicable percentage is 25%, (ii) 75% of the Reserve Balance, in
which case the applicable percentage is 50%, or 100% of the Reserve Balance, in
which case the applicable percentage is 100%;


                      (d)           any one of the following financial triggers
respecting Seller, as measured quarterly based on Celadon Group’s audited
financials, is met: (i) tangible net worth (“TNW”) or book net worth (“BNW”)
drops below: (A) TNW of $225,000,000 or BNW of $325,000,000, in which case the
applicable percentage is 25%, (B) TNW of $200,000,000 or BNW of $300,000,000, in
which case the applicable percentage is 50%, or (C) TNW of $175,000,000 or BNW
of $275,000,000 in which case the applicable percentage is 100%; (ii) current
ratio drops below: (A) 1.00x, in which case the applicable percentage is 25%,
(B) 0.95x, in which case the applicable percentage is 50%, or (C) 0.90x, in
which case the applicable percentage is 100%; (iii) debt service coverage
defined as (EBITDA/cash debt payment + cash interest) calculated on a trailing
twelve month basis is less than 1.10x, unless specifically waived in writing by
Element: (A) on the first such quarterly occurrence, in which case the
applicable percentage is 50%, or (B) on the second such quarterly occurrence, in
which case the applicable percentage is 100%; (iv) EBITDA for any given quarter
falls below $20 million: (A) on the first such quarterly occurrence, in which
case the applicable percentage is 25%, (B) on the second such quarterly
occurrence, in which case the applicable percentage is 50%, or (C) on the third
such quarterly occurrence, in which case the applicable percentage is 100%; or
(v) Transaction Adjusted Total Debt to EBITDAR Ratio for any quarter exceeds
5:1: (A) on the first such occurrence, in which case the applicable percentage
is 50%, or (B) on the second such occurrence, in which case the applicable
percentage is 100%. The term “Transaction-Adjusted Total Debt to EBITDAR Ratio”
means, as of the last day of any fiscal quarter, the ratio of the sum of
Seller’s total debt plus operating lease obligations, compared to EBITDAR for
the four (4) prior consecutive fiscal quarters ending on such day (or on a pro
forma basis, if necessary). And
 
 
4

--------------------------------------------------------------------------------

 
 
                      (e)           any events pursuant to Section 6 of the
Third Amended Service Agreement, 100% of the Reserve Balance.


If at any time, a partial or full cash funding of the Reserve Balance into
escrow is triggered, all Security Deposit Accruals (as defined in the Third
Amended Service Agreement) collected thereafter shall be deposited into an
escrow account for the benefit of Element.


ARTICLE II. Maintenance and Distribution of Reserve Account


           2.1.           Seller’s responsibility to establish and keep an
accounting of the funds comprising the Reserve Balance commenced upon the
receipt by Seller of the Initial Reserve Deposit. The accounting of the Debits
(as herein defined) and credits to the Reserve Balance is distinct from the
ultimate cash retention by Quality resulting from the funding of the Reserve
Deposits. Seller shall not be required to hold the Reserve Balance in any
segregated account, or in an interest bearing account, and Seller shall be
permitted to utilize these reserved funds to support Payment Shortfalls and
Covered Expenses. This Third Amended Agreement shall continue in full force and
effect until the earlier of the maturity or earlier termination of all
Transactions, the disposition of all Vehicles subject to such Transactions, and
the final reconciliation of the Reserve Account against the last maturing
Vintage, at which time this Third Amended Agreement shall terminate.


           2.2.           “Debits” against the Reserve Account shall be made on
a Transaction-by-Transaction basis by Seller upon expiration or earlier
termination (as described in Section 2(a)(v)(E) of the Third Amended Service
Agreement) of each Transaction in the following described amounts and made in
the following described order (after the disposition (as described in the Third
Amended Service Agreement) of any available Security Deposit Accruals):


                      (a)           the difference between the Current NBV (as
defined in Section 2(c)(ii) of the Third Amended Service Agreement) and the net
sale or other proceeds of a Vehicle; provided, however, at the discretion of
Element and subject to Section 2.5 hereof, if a Vehicle is idle and has not been
sold within forty-five (45) days after such expiration or early termination,
then the net sales proceeds of such Vehicle shall be deemed to be zero dollars
($0.00);


                      (b)           any Net Shortfall (as defined in the Third
Amended Service Agreement) with respect to a Transaction; and
 
 
5

--------------------------------------------------------------------------------

 
 
                      (c)           all repair and maintenance expenses incurred
in connection with the remarketing, sale or disposition of a Vehicle subject to
a Transaction (“Covered Expenses”).


Though Debits are recorded on a Transaction-by-Transaction basis, the
reconciliation of the Reserve Account is made on a pool basis by Vintage at the
expiration or termination of the final Transaction in a Vintage. At the
expiration or termination of the final Transaction in a Vintage, the aggregate
Debits in relation to the Transactions in such Vintage shall be distributed from
the Reserve Account, to the extent that the Reserve Account is sufficient, in
the following described amounts and made in the following described order (after
the disposition (as described in the Third Amended Service Agreement) of any
available Security Deposit Accruals):


(x)           the aggregate amount of the differences between the Current NBV
and the net sale or other proceeds of a Vehicle (but only to the extent that any
such amount has not previously been paid by Seller (as Servicer) to Element
under the Service Agreement);


(y)           the aggregate amount of Net Shortfalls; and


(z)           the aggregate amount of Covered Expenses.


The end of Vintage reconciliation distributions in paragraphs (x), (y) and (z)
above, when distributed at the expiration or termination of the final
Transaction in a Vintage, are subject to availability of funds in the Reserve
Account relating to a particular Vintage, and the provisions of Section 1.3 of
this Third Amended Agreement shall control the ultimate reconciliation payments
by and between Seller and Element.


Examples of the above waterfall for cash from the sale/disposal of a Vehicle are
attached hereto and made a part hereof as Appendix I, which is attached hereto
and made part of this Third Amended Agreement.


           2.3           Upon submission by Element of a demand based upon the
payments to be made under Sections 2(c)(vi), (vii) or (xi) of the Third Amended
Service Agreement, with reasonable evidence of the losses, costs or expenses
incurred or deemed to have been incurred, Seller shall Debit the Reserve Account
for the full amount of such payment under Sections 2(c)(vi), (vii) or (xi) of
the Third Amended Service Agreement.


           2.4           Other than to rely upon Seller as servicer to make
commercially reasonable efforts to obtain possession of any Vehicle subject to a
Transaction following a default thereunder or the expiration thereof, Element
shall not be required to pursue any remedies or rights available to Element
under such Transaction or applicable law, including without limitation,
instituting any law suit or other legal claim against any Obligor prior to
making a demand.


           2.5           Proceeds of any Vehicle sold in a Positive Value
Transaction (as defined in the Third Amended Service Agreement) shall not result
in a credit to (the replenishment of) the Reserve Account, with the exception of
instances described in Section 2.2(a) hereof, where the Vehicle is deemed to be
sold for net proceeds of zero ($0.00) and the Vehicle is subsequently sold. In
such instances, an amount of sales proceeds, not to exceed the sum of (a) the
then Current NBV (as defined in Section 2(c)(ii) of the Third Amended Service
Agreement), (b) all approved Covered Expenses and (c) any Net Shortfall (as
defined in the Third Amended Service Agreement, the sum being the “Full Return
Amount”) shall be paid to Seller and added to the Reserve Account. Any proceeds
of such Vehicle sale in excess of the Full Return Amount shall be divided
equally between Seller and Element.
 
 
6

--------------------------------------------------------------------------------

 
 
           2.6           The parties shall account for all Transactions that
commence within a calendar year in separate pools of the Reserve Account; such
Reserve Account pools and the Transactions originally related thereto (including
Remarketed Transactions and Rewritten Transactions relating to the original
Transactions, irrespective of the calendar year in which such Remarketed
Transactions and Rewritten Transactions commence), are herein referred to as
“Vintages”. Excess amounts in the Reserve Account relating to one Vintage (in
excess of Debits for such Vintage) may be used to offset losses in other
Vintages. The portion of the Reserve Account attributable to a Vintage will be
reconciled and paid out when all Transactions in that Vintage have expired or
have been terminated. If following the aforementioned reconciliation, excess
amounts attributable to such Vintage remain in the Reserve Account, then such
excess amounts may be released from the Reserve Balance, but only if the
remaining available amount in the Reserve Account relating to all other Vintages
exceeds 50% of the original Reserve Balance relating to such Vintages, and the
remaining available amounts in the Reserve Account for each remaining Vintage is
no less than 75% of the original Reserve Balance relating to such Vintage
(otherwise the excess amounts will be retained in the Reserve Account). For
purposes of this Section 2.6, 2014 and 2015 shall together be treated as a
single Vintage.


ARTICLE III. General Provisions
 
           3.1           All notices, requests, demands and other communications
authorized or required by this Amended Agreement shall be in writing, shall be
delivered by personal delivery, by facsimile, or by overnight delivery service
and shall be delivered to each party at the following addresses (or at such
other address as any party may designate in writing to the other parties):


If to Seller:


Quality Equipment Leasing, LLC
Attn: Eric Meek, CFO
9503 E. 33d St.
Indianapolis, IN 46235
Ph: (317) 972-7000
Fax: (317) 829-6375


With a copy to:


Celadon Group, Inc.
Attn: Kenneth L. Core, General Counsel
9503 E. 33d St.
Indianapolis, IN 46235
Ph: (317) 972-7000
Fax: (317) 829-6390
 
 
7

--------------------------------------------------------------------------------

 
 
If to Element:


Element Financial Corp. (USA)
Attn: Rene Paradis, CAO & CFO
655 Business Center Drive
Horsham, PA 19044
Ph: (267) 960-4061
Fax: (267) 960-4001


           3.2           This Third Amended Agreement, including all referenced
documents and appendices, constitutes the entire agreement of the parties with
reference to the subject matter hereof. It supplements but does not supersede
the existing Purchase Agreement and Amended Program Agreements and accompanying
documents. The terms of this Third Amended Agreement may not be changed, waived
or modified except by written agreement signed by both parties specifically
stating that such writing is an amendment to this Amended Agreement.


           3.3           Failure by either party to insist upon the other
party’s performance under this Third Amended Agreement or to exercise any rights
or privilege herein shall not be a waiver of any of the rights or privileges
provided for in this Third Amended Agreement.


           3.4           There shall be no assignment or transfer, in whole or
in part, of any right, duty, responsibility or obligation contained in this
Third Amended Agreement, unless such assignment or transfer is agreed to by both
parties in writing; provided, however, that (a) Seller acknowledges and agrees
that any or all of the Current Transactions and/or titles to Delivery Vehicles
subject thereto may be acquired by, or assigned to, a trust wholly-owned by
Element (the “Trust”) and any Future Transactions, and/or titles to Vehicles
subject thereto, may be originated by, or assigned to, the Trust and all such
Transactions shall constitute Transactions for all purposes of this Third
Amended Agreement, (b) Element may assign its right to receive payment hereunder
to one or more parties providing financing for the purchase of the Current
Transactions or the origination of the Future Transactions, (c) Element may sell
and assign to one or more parties, Element’s rights, title and interest in and
to one or more of the Transactions, and (d) notwithstanding any such assignment
to, or origination by, the Trust, any such assignment to one or more financing
sources or the sale or assignment of any Transactions to any parties, Element
and Seller shall remain responsible and liable for all of their respective
obligations hereunder, and Seller shall have no claim against the Trust, such
financing source or assignee of Element.


           3.5           Subject to the terms and conditions of the Third
Amended Service Agreement, Seller and Element acknowledge that Seller will act
as servicer with respect to any Transaction assigned to, or originated by, the
Trust or any Transaction assigned to any party and any Covered Expenses incurred
by Seller in such capacity as servicer with respect to any such Transaction
shall constitute Covered Expenses for all purposes of this Third Amended
Agreement. In addition to the foregoing, Seller and Element agree that, in the
event Element terminates Seller as servicer with respect to any or all
Transactions pursuant to Section 6 of the Third Amended Service Agreement, any
and all fees and expenses incurred by the replacement servicer in connection
with any such Transaction(s) shall constitute Covered Expenses for all purposes
of this Agreement.
 
 
8

--------------------------------------------------------------------------------

 
 
           3.6. This Third Amended Agreement shall be governed by and construed
in accordance the laws of the Commonwealth of Pennsylvania, without giving
effect to its conflict of laws provision. The parties hereto agree to the
exclusive jurisdiction and venue for any disputes, actions, or proceedings
arising hereunder of the United States District Court for the Eastern District
of Pennsylvania or, if the jurisdictional minimum amount or diversity
requirement, is not met, then the Pennsylvania State Court in the Montgomery
County Court of Common Pleas.


           3.7           The terms of this Third Amended Agreement and its
conditions, provisions and all information herein shall not be disclosed by
either party to persons other than its directors, officers, employees, agents,
attorneys, accountants and auditors. The provisions of this paragraph shall
survive termination, expiration or cancellation of this Third Amended Agreement.
herein shall restrict a party from disclosing any portion of such information on
a restricted basis pursuant to a judicial or other lawful governmental order and
Element may disclose the terms conditions of this Third Amended Agreement to the
Trust, to any party in connection with arranging financing for the purchase of
the Current Transactions or the origination of the Future Transactions or to any
party to whom Transactions are sold and assigned.


           3.8           If any of the provisions of this Third Amended
Agreement is held to be unenforceable or invalid by any arbitrator or court or
tribunal of competent jurisdiction, the validity and enforceability of the
remaining provisions shall not be affected thereby and the rights and
obligations of the parties under this Third Amended Agreement shall be reduced
only so much as necessary to remove the illegality.


           3.9           Each of Element and Seller agrees to execute and
deliver promptly to the other all such further instruments and documents as may
reasonably be requested by the other in order to carry out fully the intent, and
to accomplish the purposes, of the Transactions referred to herein.


           3.10           This Third Amended Agreement may be executed in any
number of counterparts with the same effect as if all such parties executed the
same document. Each person signing below verifies that they have the authority
to bind their respective party. This Third Amended Agreement shall become
effective when each party hereto shall have received the counterpart thereof
signed by the other party hereto. A facsimile signature on this Third Amended
Agreement is as valid as an original signature.


           3.11           This Third Amended Agreement shall be binding upon the
parties hereto and their respective successors.


           3.12           SELLER AND ELEMENT WAIVE THEIR RIGHT TO A TRIAL BY
JURY WITH RESPECT TO ANY MATTER ARISING UNDER OR IN CONNECTION WITH THIS THIRD
AMENDED AGREEMENT.


 
 
9

--------------------------------------------------------------------------------

 


           IN WITNESS WHEREOF, Seller and Element, have caused this Third
Amended Agreement to be executed on their behalf by their officers thereunto
duly authorized, as of the date first above written.




SELLER:
               
CELADON GROUP, INC.
 
QUALITY EQUIPMENT LEASING, LLC
                   
By:
/s/ William Eric Meek
 
By:
/s/ Leslie Tarble
Name:
William Eric Meek
 
Name:
Leslie Tarble
Title:
President and COO
 
Title:
CFO
                             
ELEMENT:
               
ELEMENT FINANCIAL CORP.
                         
By:
/s/ Donald P. Campbell
     
Name:
Donald P. Campbell
     
Title:
CEO
     



Back to Form 10-Q [form10q.htm]
 

 